          4:19-mj-03068-RGK-CRZ Doc # 66 Filed: 10/05/20 Page 1 of 1 - Page ID # 392

                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     4:19MJ3068

        vs.
                                                        ORDER ADOPTING FINDINGS AND
JOSEPH W. HIGGINS,                                          RECOMMENDATIONS

                       Defendant.


       Pending before me is a Findings and Recommendations that the defendant should be involuntarily

administered antipsychotic medications by a Federal Medical Center because he is incompetent and there is a

substantial probability he will be restored to competency if he receives the medications. I conducted oral argument

with counsel.

       After de novo review, I find that Judge Zwart’s F&R should be adopted as the evidence is overwhelming

(indeed, beyond a reasonable doubt) that the defendant is not competent but there is a substantial probability that

he may be restored to competency if he takes or is given the required medications. In coming to this conclusion,

I have not relied on statements allegedly made by a defense psychologist agreeing with the FMC evaluators. Since

his statement was not admitted as evidence, it was error to consider it. But the error was error was harmless

beyond a reasonable doubt.

       IT IS ORDERED that the Findings and Recommendations (filing 61) are adopted and the Objections

(filing 63) are denied. A separate order will be issued for use by the Bureau of Prisons regarding the involuntary

administration of medications.


       October 5, 2020.

                                                             BY THE COURT:


                                                             Richard G. Kopf
                                                             Senior United States District Judge
